Title: To Thomas Jefferson from Garret Van Meter, 22 February 1781
From: Meter, Garret van
To: Jefferson, Thomas



Sir
Hampshire 22d. February 1781

I have to acknowledge the receipt of your Excellencys letters of the 24th. December and 19th. January, both of which came to my hand the 13th. Instant. As Colo. Enoch Innis, who has your Excellency’s Commission as County Lieutenant, has never qualified himself to act under his Commission, the command has consequently devolved on me; I have also received the Act of Assembly for recruiting this States Quota of Troops to serve in the Continental Army. Likewise Twenty Five Thousand Pounds for procuring provisions and for the Detachment of our Militia who are required to join Colo. Clark.

From the late arrival of these important papers Your Excellency will readily suggest that it will be impossible to comply with them, within the limited time, nevertheless, I shall take every prudent step, in order that every part of your Orders may be executed. For this purpose I have given the necessary orders to the Officers, I have likewise appointed a Commissary and Quarter Master, who will procure provisions and means of transportation to Fort Pitt. I have no certain account where Colo. Clark is, nor have I heard from that Gentleman since the receipt of your Excellency’s letter. I have complied with your Orders respecting the Proclamations, and in short with every other requisition in both your Excellency’s letters so far as time would admit.
I enclose you a return of one of the Battalions of this County. The others I have not yet had a proper return of from the Officers, but believe it to be nearly of equal strength with the former. I have the Honour to be Your Excellency’s very obdt. Servt.,

Garret Vn: Meter

